Citation Nr: 0304147	
Decision Date: 03/10/03    Archive Date: 03/18/03	

DOCKET NO.  01-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
September 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which denied the veteran an increased 
evaluation for his service-connected PTSD as well as 
entitlement to a TDIU rating.

In September 2000 the Board undertook additional development 
of the issues on appeal pursuant to the provisions of 
38 C.F.R. § 19.9(a)(2) (2002).  Following completion of the 
development, new evidence was obtained.  In January 2003, the 
Board provided notice to the veteran and his representative 
of the evidence obtained and provided them copies of such 
evidence for review in January 1993, as required by 38 C.F.R. 
§ 20.903 (2002).  That same month the veteran's 
representative furnished additional argument to the Board in 
response to the Board's development.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
productive of a level of incapacity that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood.

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his PTSD.





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for total disability rating based on 
individual unemployability due to a service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.3, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appeal rating decision dated in December 1999 and statement 
of the case and supplemental statement of the case during the 
pendency of this appeal.  These documents provide notice of 
the law and governing regulations, the evidence needed to 
support a claim for entitlement to an increased evaluation 
for PTSD and a TDIU and the reasons for the determination 
made regarding veteran's claims.  Furthermore, the record 
discloses that VA had also met its duty to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
Most notably, copies of the veteran's VA treatment records 
and recent VA examination reports have been obtained and 
associated with the veteran's claims file.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
review the evidence and submit written argument.  Therefore, 
under the circumstances, VA has satisfied both its duty to 
notify and assist the veteran in this case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  An Increased Evaluation for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The veteran's PTSD is currently rated 50 percent disabling 
under Diagnostic Code 9411 of the aforementioned rating 
schedule.

Under Diagnostic Code 9411 a 50 percent rating requires 
occupational and social impairment with reduced liability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 50 percent rating.  After 
considering all the evidence of record, the Board concludes 
that, under the regulations, that symptoms of the veteran's 
service-connected PTSD more nearly approximates the criteria 
for the assignment of a 70 percent rating.

The medical evidence includes a February 1999 memo from a VA 
physician who reports that the veteran had been his patient 
for years and during that time has suffered from depressions 
and symptoms of PTSD.  He noted that the veteran is fully 
compliant with his medical therapy and participates in both 
group and individual counseling.  He noted that despite this 
the veteran has difficulty coping, especially in the areas of 
employment and in his personal affairs.

Medical evidence on file also shows that the veteran was 
hospitalized at a VA medical center beginning in March 1999 
as part of a PTSD residence rehabilitation program.  On 
mental status examination at admission, the veteran denied 
suicidal or homicidal intent or thoughts.  He complained of 
flashbacks that were so intense that he could smell blood and 
burnt bodies.  It was noted that he was a heavy drinker up 
until two years ago and then completely stopped his use of 
alcohol.  It was also noted that the veteran worked until 
November 1988, as a self-employed contractor, but he had not 
been able to work since then because of his PTSD symptoms.  
The veteran was provided psychotropic medications and group 
and individual psychotherapy.  His diagnosis at discharge in 
April 1999 was chronic severe post-traumatic stress disorder 
and his Global Assessment of Functioning (GAF) at discharge 
was reported as 37.

The veteran was examined by VA in August 1999 for his PTSD 
and reported a belief that his condition had worsen since 
January 1999.  He reported that he has had problems with 
anxiety and depression with worsening depression and also 
reported being angry with himself and others and experiencing 
trouble keeping relationships on his job.  He said that he 
walked out of his job in anger in February 1998 and has not 
worked since.  The veteran said that his medications are 
working and are helpful.  He added that without his 
medications he believes he would be worse but despite them he 
still gets very depressed and angry.  On mental status 
examination the veteran was found to be generally alert, calm 
and cooperative with clear sensorium.  He was oriented in all 
three spheres.  His affect was appropriate and he denied 
experiencing any auditory or visual hallucinations.  He had 
no obsessive or ritualistic behavior.  The examiner noted 
that he did not present any overt evidence of anxiety and his 
concentration and judgment was considered to be good.  Post-
traumatic stress disorder, chronic, was the Axis I diagnosis 
and the veteran's GAF was currently assessed as 60.

In March 2002 the veteran was admitted to a PTSD program at a 
VA Medical Center in Batavia, New York, with a diagnosis of 
chronic severe PTSD.  His GAF score at that time was assessed 
as 41.

On a VA examination in December 2002 it was noted that the 
veteran was receiving active psychiatric care at a VA 
outpatient clinic as well as readjustment counseling.  It was 
further noted that he attends group therapy once every two 
weeks and once a week receives individual psychotherapy.  It 
was noted that he is prescribed Trazodone for his service-
connected PTSD.  It was also noted that the veteran is 
collecting Social Security disability due to a combination of 
ailments, specifically a chronic back condition and PTSD.  It 
was noted that the veteran was a carpenter by trade and a 
union member for a duration of eight years until he was 
forcibly terminated in 1991.  The veteran complained to his 
examiner that he has persistent symptoms of duress, 
nervousness, depression and anxiety.  He said he continues to 
relive Vietnam events in the form of flashbacks as well as 
nightmares.  He added that he is socially withdrawn and has 
practically no worthwhile activities that he engages in.  He 
said that he experiences panic-like attacks in crowds of 
people and becomes nervous in traffic.  He also said that he 
has intense anger and feels that he can hurt someone easily.  
He also said he easily loses his temper.  The examiner noted 
that in spite of the veteran's repeated intensive inpatient 
treatments at a VA medical center for PTSD since 1997, his 
condition has not improved and may have actually gotten 
worse.  He was noted to have a poor prognosis due to the 
chronicity and unrelenting symptoms he has been experiencing 
from his PTSD.  On mental status examination, it was noted 
that the veteran was alert and oriented in three spheres.  He 
was casually dressed and his personal hygiene was assessed as 
fair.  His affect was labile and it was observed that he 
became easily irritated and disgusted but that he did show 
some control of the intensity of his emotions.  His mood was 
moderately nervous as well as depressed.  He answered 
relevantly and coherently.  He endorsed nightmares as well as 
flashbacks.  He denied any active suicidal thinking, 
homicidal or suicidal plans or intent.  The examiner noted 
that the veteran could become physically aggressive and has 
intense anger, with thoughts, perhaps of being capable of 
hurting someone.  He added that the veteran did not reveal 
any psychotic symptoms but may have some paranoid trends in 
his thinking.  There were no delusional ideations 
specifically noted and no auditory or visual hallucinations.  
The veteran's remote memory seemed grossly intact.  His 
concentration was fair as was his judgment and insight.  
Chronic post-traumatic stress disorder was diagnosed and the 
Global Assessment of Functioning was 41.

The examiner concluded that the veteran displays chronic 
unrelenting symptoms of PTSD with intervening exacerbations 
leading to inpatient psychiatric treatment.  He stated that 
the veteran has had moderate to severe difficulties attending 
to his trade as a carpenter on account of his temperament, 
suspiciousness and irritability and observed that the veteran 
reported that he was terminated on two occasions and a couple 
of times had to leave the job on his own.  The examiner 
stated that with the veteran's increasing age and the 
chronicity of his PTSD that in spite of his efforts to seek 
amelioration by attendance and prescribed treatments, both as 
an inpatient and as an outpatient, there has been further 
deterioration in his social and occupational functioning to 
the point that his capacity to adapt to new social as well as 
occupational settings would be markedly impaired on account 
of his persistent arousal symptoms and inability to relate to 
peers and perhaps also to authority figures.

According to DSM-IV, GAF scores of 41 (as denoted on recent 
VA examinations) reflect serious impairment.

In this case, VA mental health professionals who have 
evaluated the veteran in recent years have found that his 
PTSD is chronic with unrelenting symptoms and result in 
serious impairment in social and industrial functioning.  The 
Board finds no basis for not accepting this collective 
assessment.  It is certainly compatible with the clinical 
findings reported on examinations and justifies a 70 percent 
rating for PTSD pursuant to the provisions of Diagnostic 
Code 9411, that is, occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood.

The evidence, however, reflects no symptoms that typify 
100 percent disability under the rating criteria.  For 
instance, there is no objective evidence of gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.

Considering all the evidence, the Board concludes that the 
70 percent rating for PTSD is warranted.  The evidence does 
not show that the veteran meets the criteria for a higher 
rating under the applicable diagnostic code.

II.  TDIU Rating.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability rated at 
60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits under an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2000).

The veteran is in receipt of a 70 percent rating for his PTSD 
as a result of the Board's decision above.  He is not service 
connected for any other disability.

The issue is whether the veteran's PTSD precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A higher rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

As shown by the veteran's application for a TDIU in July 1999 
he has not worked full time since September 1996.  He 
furthermore reported on VA examination in August 1999 that he 
terminated all employment in February 1998 after walking out 
of his job in anger and has not worked in any capacity since.  
His VA examiner in December 2002 concluded that the veteran 
suffers from easy irritability and intense anger, which leads 
to severe difficulties in performing employment.  The 
examiner specifically stated that the veteran's progressive 
deterioration in his social and occupational functioning 
would make it markedly difficult to adjust to any new 
occupational setting.  There is no evidence to the contrary.  
Accordingly, with all resolution of reasonable doubt in the 
veteran's favor, it is determined that the veteran's PTSD 
renders him unable to follow a substantially gainful 
employment.


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a total compensation rating based on 
individual unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

